DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Main Species Figs. 2A-2B and Subspecies vibration energy (i.e. mechanical) in the reply filed on 03 December 2021 is acknowledged.
Claims 1-13 and 22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Claim 1 requires “an acoustic vibrating assembly coupled to the core holder,” thus claims 1-13 read on the non-elected Subspecies of “acoustic wave energy.”  Applicant has withdrawn claim 22 since it requires “acoustic wave energy” and “noise” limitations, which also read on the non-elected Subspecies.  Claims 14-21 and 23-30 are under examination.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 14, 15, 21, 23-25 and 28 is/are rejected under 35 U.S.C. 102(a)(1)as being anticipated by Applicant’s cited foreign prior art reference CN 110529107 to Zhang et al. (see English translation provided by the Examiner from IP.COM®).  Zhang et al. disclose a core sample test apparatus (see Figs. 1-3) and method for testing a core sample (see entire reference and English translation) having a housing/holder (1) sized to receive a core sample (coal sample, thus a core sample capable of containing a hydrocarbon, thus a hydrocarbon reservoir formation sample), and positioning the cores sample therein of an inner volume of the housing/holder and defined thereby; a fluid inlet and outlet (see Fig. 2); transmitting vibration energy to the core holder via a vibrator (19) means and a platform (13); during operation and transmitting the vibration energy to the core holder; measuring a parameter (pressure, strain, flowmeter, i.e. flow rate through the core sample, as recited in instant dependent claim 28) via associated sensors during operation/applied vibration energy; and inherently including a control system to operate/communicate with the vibrator and sensors and other system components to determine a change in the measured parameters (pressure, strain, flow rate) to determine a property (seepage resistivity) of the core sample (meeting limitations recited in instant independent claims 14 and 24, and instant dependent claims 15 and 25); wherein the vibration energy to the core holder includes vibrating the core sample with a vibrator mounted to or within the sleeve that holds the core sample to impart the vibration energy to the core sample (as recited in instant dependent claim 21); further modulating at least one valve (15)at fluid inlet and/or outlet being fluidly coupled thereto and circulating a fluid through the inner volume of the core holder to contact the core sample (as recited in instant dependent claim 23).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-18, 26, 27 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 110529107 to Zhang et al. as applied to claims 14 and 24 above, and further in view of Applicant’s cited foreign prior art reference CN 108286423 to Tao et al. (see English translation provided by the Examiner from IP.COM®).  Zhang et al. disclose a core sample test apparatus and method for testing a core sample having all of the elements and method steps stated previously.  Zhang et al. do not explicitly disclose rotating the core holder about an axis via a rotating plate/means or rotating the core holder about a first and second axis via the rotating plate/means, separately or simultaneously attached to the control system (as recited in instant dependent claims 16-19, 26 and 27) or a fiber optic conductor mounted within the sleeve of the core holder (as recited in instant dependent claim 30).  Tao et al. disclose a core sample test apparatus and method sharing many of the same elements as Zhang et al., wherein a core sample is rotated during the testing (see page 10 of the English translation).  It would have been obvious to one having ordinary skill in the art as of the effective filing date to employ any type of rotation means/structure to provide rotation of the core sample, as recited in instant dependent claims 16-.
In specific regards to claim 30, any type sensors employed, such as a fiber optic conductor, one of ordinary skill in the art as of the effective filing date would choose any type of sensor, based design need and/or measurement accuracy.  Furthermore, the instant disclosure fails to state any criticality to the employment of a fiber optic conductor, and it does not appear to solve any engineering design purpose regarding the invention(s).

Allowable Subject Matter
Claims 19, 20 and 29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   Applicant is invited to review PTO form 892 accompanying this Office Action listing Prior Art relevant to the instant invention cited by the Examiner.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner John Fitzgerald whose telephone number is (571) 272-2843.  The examiner can normally be reached on Monday-Friday from 7:00 AM to 3:30 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor Nimesh Patel, can be reached on (571) 272-2457.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO 



	
	/JOHN FITZGERALD/            Primary Examiner, Art Unit 2861